PRICE, Presiding Judge.
This is an appeal by Richard Brian Biddle from a judgment against him for $1200. Plaintiff filed a remittitur of $200.00 and motion for a new trial was overruled.
The defense was that the plaintiff was not the owner of the automobile driven by his son at the time of the collision with defendant’s car. The only insistence in brief is that the court in its oral charge misstated “the law by which the jury was to determine ownership.”
No exception was taken to the oral charge, therefore nothing is presented for appellate review. United Insurance Company of America v. Ray, 275 Ala. 411, 155 So.2d 514.
Affirmed.